Motion for leave to appeal to the Court of Appeals granted. [See ante, p. 852.] The following questions are certified:
1. Is the first “ separate defense ” sufficient in law to constitute a defense to the action?
2. Is the second “ separate defense ” sufficient in law to constitute a defense to the action?
3. Is the third “ separate defense ” sufficient in law to constitute a defense to the action?
4. Is the fourth “ separate defense ” (paragraph tenth thereof having been eliminated by the order of the Appellate Division) sufficient in law to constitute a defense to the action?
5. Is the fifth “ separate defense ” sufficient in law to constitute a defense to the action?
6. Is the sixth “ separate defense ” sufficient in law to constitute a partial defense to the action?
Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.